           CASE 0:17-cv-03058-SRN-HB Doc. 214 Filed 10/12/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

     Brock Fredin,

                           Plaintiff,         Court File No. 17-cv-03058 (SRN/HB)

     v.

     Lindsey Middlecamp,

                           Defendant.



Brock Fredin,
                           Plaintiff,            Case File No. 18-cv-466 (SRN/HB)


v.

Grace Elizabeth Miller, and
Catherine Marie Schaefer,

                    Defendants.
__________________________________

          Defendants Lindsey Middlecamp, Grace Miller, and Catherine Schaefer, by and

through their undersigned Counsel, hereby submit this memorandum in support of their

motion for a temporary restraining order.

                                        INTRODUCTION

          Plaintiff Fredin has used these proceedings to retaliate against his victims,

Defendants, their attorneys, the judicial officers overseeing the proceedings, and even the

Court’s clerks. Fredin has registered and created over twenty-two (22) individual websites

that disparage and attack the individuals listed below. Each site contains photographs of


4816-5286-0878.1
           CASE 0:17-cv-03058-SRN-HB Doc. 214 Filed 10/12/20 Page 2 of 11




the individuals, professional and personal details, and a variety of baseless, inflammatory

attacks. See Breyer Decl., Exhibit 7.

              1. KJonBreyer.com, registered on September 18, 2020. K. Jon Breyer is the
                 attorney to Defendants Middlecamp, Miller, and Schaefer.

              2. JudgePatrickDiamond.com, registered on July 22, 2020. Judge Diamond is
                 a Ramsey County District Court Judge who presided over HRO
                 proceedings involving Fredin and Defendants.

              3. KeithSellen.com, registered on July 22, 2020. Fredin identifies Sellen as the
                 director of the Wisconsin Office of Lawyer Regulation, and appears to
                 target him because the OLR dismissed Fredin’s professional complaints
                 against Defendants’ attorney, K. Jon Breyer.

              4. SusanHumiston.com, registered on July 22, 2020. Fredin identifies
                 Humiston as the director of the Minnesota Office of Lawyers Professional
                 Responsibility, and appears to target her because the OLPR dismissed
                 Fredin’s professional complaints against Defendant Middlecamp and
                 Defendants’ attorney, K. Jon Breyer.

              5. JonathanZeisser.com, registered on July 22, 2020. Fredin identifies Zeisser
                 as an investigator with the Wisconsin Office of Lawyer Regulation, and
                 appears to target him because the OLR dismissed Fredin’s professional
                 complaints against Defendants’ attorney, K. Jon Breyer.

              6. ThomasSipkins.com, registered on July 23, 2020. Fredin identifies Sipkins
                 as the Executive Secretary of the Minnesota Judicial Standards Board, and
                 appears to target him for failing to discipline Judge Sophia Vuelo.

              7. AttorneyPeterMayer.com, registered on July 25, 2020. Peter Mayer is an
                 attorney who represented Defendant Schaefer in her HRO proceedings.
                 Metadata for the site reveals that Fredin titled the photo of Peter Mayer
                 with the filename “fag2.png.”

              8. YamyVang.com, registered on July 27, 2020. Vang is a prosecutor in the
                 St. Paul City Attorney’s Office who was involved in criminal prosecution
                 involving Fredin’s conduct against Defendants.

              9. ClerkAnnMarieOneill.com, registered on August 4, 2020. Fredin identifies
                 O’Neill as the clerk of the Minnesota Appellate Courts, and appears to
                 target her for the Court of Appeal’s adverse decisions against Fredin in

                                                2
4816-5286-0878.1
           CASE 0:17-cv-03058-SRN-HB Doc. 214 Filed 10/12/20 Page 3 of 11




                   matters involving the Defendants.

              10. JudgeJeffreyBryan.com, registered on August 4, 2020. Fredin identifies
                  Judge Bryan as a Minnesota Court of Appeals Judge, and appears to target
                  her for the Court of Appeal’s adverse decisions against Fredin in matters
                  involving the Defendants.

              11. ElizabethClysdale.com, registered on August 4, 2020. Judge Clysdale is a
                  referee for Ramsey County District Court and presided over Defendant
                  Middlecamp’s 2017 HRO proceedings.

              12. JudgeKevinGRoss.com, registered on August 4, 2020. Judge Ross authored
                  a Minnesota Court of Appeals decision upholding Miller’s HRO against
                  Fredin.

              13. LyndseyOlson.com, registered on August 4, 2020. Olson is a prosecutor in
                  the St. Paul City Attorney’s Office who was involved in criminal
                  prosecution involving Fredin’s conduct against Defendants.

              14. JudgeDiamond.com, registered on August 9, 2020. This is a second site
                  created by Fredin to attack Judge Diamond.

              15. JudgeVuelo.com, registered on August 9, 2020. Judge Vuelo presided over
                  the criminal case against Fredin involving his stalking of Defendant Miller.

              16. JusticeMatthewWCooper.com, registered on August 16, 2020. Justice
                  Cooper has no connection to Fredin; rather, he is connected to legal
                  proceedings involving Fredin’s friend Anthony Zappin.

              17. CareyBollinger.com, registered on August 31, 2020. Bollinger served on
                  the jury that convicted Fredin of stalking Defendant Miller. Fredin attacks
                  Bollinger’s appearance, professional qualifications, and integrity.

              18. IreneZon.com, registered on August 31, 2020. Fredin identifies Zon as a
                  Ramsey county Court Reporter, and appears to target her for her role in
                  proceedings involving Fredin and Defendants.

              19. NicoleSZemborski.com, registered on September 14, 2020. Fredin
                  identifies Zemborski as a former clerk to Judge Diamond.




                                                3
4816-5286-0878.1
           CASE 0:17-cv-03058-SRN-HB Doc. 214 Filed 10/12/20 Page 4 of 11




              20. NicoleCornale.com, registered on September 14, 2020. This appears to be a
                  duplicate site to NicoleSZemborski.com, suggesting Fredin investigated
                  alternative names to attack Judge Diamond’s former clerk.

              21. AttorneyJacquelinePerez.com, registered on September 15, 2020. Perez
                  appears to have been targeted based on her experience as a clerk for Judge
                  Diamond

              22. JudgePatrickCDiamond.com, registered on September 18, 2020. This is the
                  third website Fredin made attacking Judge Diamond under an additional
                  URL.


         Each of these individuals are connected to the current proceedings before this Court

involving Fredin and Defendants Middlecamp, Miller, and Schaefer. Fredin has launched

these attacks to threaten Defendants, their counsel, and this Court. The message is clear, if

Fredin believes you are adverse to him in any manner, he tarnishes you with an online

smear campaign.

         Fredin has also employed the use of hate-filled websites and youtube videos to

threaten Defendants and their pro bono counsel if they do not settle on his terms:

         Let’s see if you’re telling the truth and if you’re negotiating in good
         faith. The website and video (which only contains truthful information) has
         been removed. I expect reasonable terms by end of the working day (5PM
         CST).

See Breyer Decl., Exhibit 17, October 8, 2020 email from Fredin. Fredin reposted

the online slurs as soon as he did not get the settlement he desired.

         Fredin’s conduct is abhorrent and threatens the very justice system this Court

seeks to protect. He must be ordered to remove all of the offensive websites, youtube

videos, and any other online media related to the persons identified above or who

are otherwise involved in these proceedings, including your Honor, your clerks,

                                                4
4816-5286-0878.1
           CASE 0:17-cv-03058-SRN-HB Doc. 214 Filed 10/12/20 Page 5 of 11




court reporters or anyone else associated with Fredin’s litany of lawsuits. Fredin

should also be restrained from creating similar content going forward.


                                        ARGUMENT

         I.        Temporary Restraining Order

         Federal courts have the inherent power to manage their own proceedings and to

control the conduct of those who appear before them. See Chambers v. NASCO, Inc., 501

U.S. 32, 33 (1991) (“Courts of justice are universally acknowledged to be vested, by their

very creation, with power to impose silence, respect, and decorum, in their presence, and

submission to their lawful mandates”); see also De Long v. Hennessey, 912 F.2d 1144,

1147 (9th Cir. 1990)(“[T]here is strong precedent establishing the inherent power of federal

courts to regulate the activities of abusive litigants by imposing carefully tailored

restrictions under the appropriate circumstances.”). “[A] district court has the inherent

power to issue an injunction against litigants who harass their opponents.” Yates v. Belli

Deli, No. C 07-01405 WHA, 2007 WL 2318923, at *3 (N.D. Cal. Aug. 13, 2007) (citing De

Long, 912 F.2d at 1147); see also Lewis v. S. S. Baune, 534 F.2d 1115, 1121 (5th Cir.

1976) (“Injunctive relief, where warranted, can be a useful tool to aid a court in controlling

the conduct of litigants.”); see Myart v. Taylor, No. SA 5:16-CV-736-DAE, 2016 WL

5376227, at *4 (W.D. Tex. Sept. 26, 2016) (concluding that the court has jurisdiction to

prohibit a party's threatening and harassing conduct towards the other parties); Test

Masters Educational Servs., Inc. v. Singh, 428 F.3d 559, 580 (5th Cir. 2005) (upholding a

portion of the district court's injunction prohibiting Defendant “from threatening or


                                              5
4816-5286-0878.1
           CASE 0:17-cv-03058-SRN-HB Doc. 214 Filed 10/12/20 Page 6 of 11




harassing [Plaintiff], its employees, its staff, [Plaintiff's] counsel, counsel's employees, or

counsel's staff.”).

         Additionally, Federal Rule of Civil Procedure 65 authorizes a district court to grant

injunctive relief in the form of a temporary restraining order. When determining whether

a temporary restraining order is warranted, a district court considers four factors: (1) the

probability that the movant will succeed on the merits, (2) the threat of irreparable harm to

the movant, (3) the balance between this harm and the injury that an injunction would

inflict on other parties, and (4) the public interest. Dataphase Sys., Inc. v. C L Sys., Inc.,

640 F.2d 109, 114 (8th Cir. 1981). The burden to establish that injunctive relief should be

granted rests with the movant. Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003).

                   A. Likelihood of Success on the Merits

         In this context, the “merits” refers not to underlying claims, but rather to

Defendants’ ability to establish harassment that justifies injunctive relief. When

determining whether to enjoin a litigant's harassing conduct, federal district courts may

look to state substantive law on harassment, but apply the federal procedural rules under

Federal Rule of Civil Procedure 65.

         Therefore, the meaning of “harassment” is central to the requested relief for two

reasons. The first is that only “harassing” speech is outside the constitutional ban on prior

restraints and, therefore, is subject to being enjoined. The second reason is that, pursuant

to Rule 65(d)(1)(C), any injunction must provide Fredin with sufficient notice of what he

is forbidden to do. Minn. Stat. § 609.748, subd. 5(b)(3) defines harassment, in relevant part,

as “repeated incidents of intrusive or unwanted acts, words, or gestures that have a

                                               6
4816-5286-0878.1
           CASE 0:17-cv-03058-SRN-HB Doc. 214 Filed 10/12/20 Page 7 of 11




substantial adverse effect or are intended to have a substantial adverse effect on the safety,

security, or privacy of another.” Minn. Stat. § 609.748, subd. 1 (a)(1)(2018).

         Fredin has maintained that his harassment is protected free speech. It is not. See

Middlecamp v. Fredin Order Granting Harassment Restraining Order, Breyer Decl. Ex. 19.

The right to free speech under the U.S. Constitution and the Minnesota State Constitution

is not absolute, and certain categories of speech are unprotected, including harassment. See

R.A.V. v. City of St. Paul, 505 U.S. 377, 383 (1992). “The First Amendment generally

prevents government from proscribing speech, or even expressive conduct, because of

disapproval of the ideas expressed.” 505 U.S. at 382 (internal citations omitted). However,

“[c]ourts have made a distinction between communication and harassment.” Singh, 428

F.3d at 580 (citing Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 503 (1949)). “The

difference is one between free speech and conduct that may be proscribed.” Id. (citing

R.A.V., 505 U.S. at 389). Accordingly, even under the First Amendment, “courts do have

the power to enjoin harassing communication.” Singh, 428 F.3d at 580; see also Lewis, 534

F.2d at 1122 (“There is no reason the current harassing conduct of a party in pursuit of a

settlement may not be enjoined.”).

         In Dunham v. Roer, the Minnesota Court of Appeals specifically held that

Minnesota’s harassment statute does not violate the First Amendment because it restricts

three categories of unprotected speech: (1) “fighting words,” which are “likely to cause the

average addressee to fight or protect one's own safety, security, or privacy”; (2) “true

threats,” which evidence “an intent to commit an act of unlawful violence against one's

safety, security or privacy”; and (3) “speech or conduct that is intended to have a substantial

                                              7
4816-5286-0878.1
           CASE 0:17-cv-03058-SRN-HB Doc. 214 Filed 10/12/20 Page 8 of 11




adverse effect, i.e., is in violation of one's right to privacy.” 708 N.W.2d 552, 565-66

(Minn. App. 2006), review denied (Minn. Mar. 28, 2006).

         Accordingly, this Court has authority to restrict speech or conduct by Fredin so long

as it finds there are reasonable grounds to conclude that Fredin has engaged in actions that

were intended to have a substantial adverse effect on the safety, security, or privacy of

others. See, e.g., United States v. Osinger, 753 F.3d 939, 946 (9th Cir. 2014)(rejecting the

defendant's argument that he engaged in protected speech because the defendant “engaged

in a course of conduct ‘with the intent ... to harass, or intimidate, or cause substantial

emotional distress to’ [the victim]” by sending threatening text messages, designing a false

Facebook page, and sending emails to the victim's co-workers containing nude photographs

of the victim).

                   B. Threat of Irreparable Harm

         To obtain a temporary restraining order, a movant also must establish the threat of

irreparable harm. See Dataphase, 640 F.2d at 114. To do so, “a party must show that the

harm is certain and ... of such imminence that there is a clear and present need for equitable

relief.” Iowa Utils. Bd. v. F.C.C., 109 F.3d 418, 425 (8th Cir. 1996). Because damage to

one's reputation is a harm that cannot be remedied by a later award of money damages, the

threat of reputational harm may form the basis for preliminary injunctive relief. Kroupa v.

Nielsen, 731 F.3d 813, 820 (8th Cir. 2013) (citing United Healthcare Ins. Co. v.

AdvancePCS, 316 F.3d 737, 741 (8th Cir.2002)). Irreparable harm further exists by virtue

of the constant intimidation and threat of an existing or newly developed online smearing

campaign. Without a temporary restraining order, those associated with these cases will

                                               8
4816-5286-0878.1
           CASE 0:17-cv-03058-SRN-HB Doc. 214 Filed 10/12/20 Page 9 of 11




suffer irreparable harm. Accordingly, this factor weighs heavily in favor of granting

Defendants motion for a temporary restraining order.

                   C. Balance of the Equities

         The Court also weighs the threat of irreparable harm to the movant against any

injury the restraining order would inflict on other parties. See Dataphase, 640 F.2d at 114.

Here, there is no identifiable injury that Fredin may suffer if he is ordered to cease his

harassment. Maintaining the status quo, in which Fredin is prohibited from causing

irreparable harm, will not affect his interests in any material way. Therefore, the balance

of the equities weighs in favor of granting the motion for a temporary restraining order.

                   D. Public Interest

         Finally, when deciding whether a temporary restraining order should issue, the

Court considers the interests of the public. See Dataphase, 640 F.2d at 114. There can be

no doubt that that is a strong public interest in restraining individuals such a Fredin who

employ threats, intimidation, and pure harassment in order to thwart the justice system and

disrupt the fair and civil proceedings of this Court.

         On balance, the Dataphase factors favor granting Defendants’ motion for a

temporary restraining order.




                                                9
4816-5286-0878.1
          CASE 0:17-cv-03058-SRN-HB Doc. 214 Filed 10/12/20 Page 10 of 11




                                           CONCLUSION

         For the reasons outlined above, Defendant respectfully requests that the Court issue

a Temporary Restraining Order:

         1)        Ordering Fredin to permanently remove the following websites immediately:

                   KJonBreyer.com
                   www.youtube.com/watch?v=pWPAHCN3iZQ
                   JudgePatrickDiamond.com
                   KeithSellen.com
                   SusanHumiston.com,
                   JonathanZeisser.com
                   ThomasSipkins.com
                   AttorneyPeterMayer.com
                   YamyVang.com
                   ClerkAnnMarieOneill.com
                   JudgeJeffreyBryan.com
                   ElizabethClysdale.com
                   JudgeKevinGRoss.com
                   LyndseyOlson.com
                   JudgeDiamond.com
                   JudgeVuelo.com
                   JusticeMatthewWCooper.com
                   CareyBollinger.com
                   IreneZon.com
                   NicoleSZemborski.com,
                   NicoleCornale.com,
                   AttorneyJacquelinePerez.com,
                   JudgePatrickCDiamond.com


                                               10
4816-5286-0878.1
          CASE 0:17-cv-03058-SRN-HB Doc. 214 Filed 10/12/20 Page 11 of 11




         2.        Restraining Fredin from creating any new websites, youtube videos or any
other online content that is harassing to Defendants, Defendants’ counsel, the above
individuals, their family members, this Court or to Court staff or anyone else that is
associated with any lawsuit involving Fredin.
         3.        Referring this matter to the US Attorney’s office for investigation and
prosecution.



 Date: October 12, 2020                       KUTAK ROCK LLP

                                              By: /s/ K. Jon Breyer
                                              K. Jon Breyer (302259)
                                              60 South Sixth Street
                                              Suite 3400
                                              Minneapolis, Minnesota 55402
                                              Telephone: (612) 334-5057
                                              Jon.breyer@kutakrock.com

                                              Pro Bono Counsel to Defendants Lindsey
                                              Middlecamp, Grace Elizabeth Miller and
                                              Catherine Marie Schaefer




                                                 11
4816-5286-0878.1
